MELTON, Presiding Justice,
concurring specially
While I agree with the end result reached by the majority, I write separately to express my concern that the majority may be making too much of the idea that a “special relationship” did not exist between Sahlberg and Sanders simply because Sahlberg had no ability to supervise her or exercise custody or control over her. In my view, the range of possibilities for creating a special relationship may be broader than that which is implied by the majority. Indeed, Sahlberg did have some duty to Sanders based on police policies that prohibited him from revealing injury photos from Sanders’ attempted suicide to others. While the existence of the photos and Sahlberg’s violation of policies to keep such photos private may not have created a special relationship between Sahlberg and Sanders, it does beg the question *263of what circumstances outside of direct supervision or exercising custody or control over an individual might give rise to such a relationship.
Decided May 30, 2017.
Oliver, Maner, Benjamin M. Perkins, Patrick T. O’Connor; Car-lock, Copeland & Stair, Lauren E. H. Meadows; Ray C. Smith, for appellants.
To me, the key to this case is foreseeability — specifically the fact that Sanders’ suicide was an unforeseeable event in light of the manner in which Sahlberg revealed the injury photos to his daughter in a private setting.7 Regardless of whether a special relationship existed here, I do not believe that causation could be proven under the current facts. Accordingly, I agree with the majority’s conclusion that Appellants were entitled to summary judgment.

 Of course, this case might be entirely different if Sahlberg released the photos, for example, at a school assembly where Sanders was in attendance.